             Case 1:19-cv-07518-MKV Document 38 Filed 10/23/20 Page 1 of 1

                                                                        CLIFFORD CHANCE US LLP
 C L     I    F   F 0   R D                                             31 WEST 52ND STREET
                                                                        NEW YORK, NY 10019-6131
 C H A N C E                    USDC SDNY                               TEL +1 212 878 8000
                                DOCUMENT                                FAX +1 212 878 8375
                                ELECTRONICALLY FILED                    www.cliffordchance.com

                                DOC #:
                                DATE FILED: 10/23/2020
BYECF
                                                                              Direct Dial: +l 212 878 8205
Hon. Mary Kay Vyskocil                                             E-mail: jeff. butler@cliffordchance.com
United States District Judge
United States District Court                                                       October 23, 2020
Southern District of New York
500 Pearl Street, Room 2230
New York, NY 10007


Mercury Public Affairs v. Airbus Defence and Space, 19 Civ. 7518 (MKV)

Dear Judge Vyskocil,

We represent defendant Airbus Defence and Space, S.A.U. ("ADSS") in the above-referenced
action. I am writing with the consent of counsel for plaintiff Mercury Public Affairs LLC
("Mercury") to report that the parties have reached a settlement of this matter, subject to final
documentation and certain other approvals. Pursuant to the settlement, the parties anticipate that
a stipulation of dismissal will be filed in due course.

The Court has scheduled an Initial Pretrial Conference for October 27, 2020. In light of the
settlement described above, ADSS respectfully request an adjournment of this conference sine die.
ADSS has not previously requested any adjournment of this conference, and Mercury consents to
the proposed adjournment.

Respectfully submitted,



Jeff E. Butler


The parties' request for an adjournment is GRANTED. The Initial Pretrial Conference
scheduled for October 27, 2020, at 11:30 AM is hereby adjourned sine die. The parties
shall file a stipulation of dismissal or a letter on the status of settlement on or before
November 22, 2020. SO ORDERED.

                   10/23/2020
